Citation Nr: 0613217	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  00-14 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from March 1977 to 
April 1978.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, D.C.  
Jurisdiction over the claims folder was subsequently 
transferred to the Baltimore, Maryland RO.    

The Board in April 2001 had addressed the appealed issue as a 
request to reopen, and reopened the claim for service 
connection for a psychiatric disorder to include bipolar 
disorder.  The Board then remanded the claim for additional 
procedural development, as was also the case with subsequent 
Board remands of the appealed claim in November 2003 and May 
2005.  The case now returns to the Board for further review.


FINDING OF FACT

Affording the veteran the benefit of the doubt, a psychiatric 
disorder to include bipolar disorder developed in service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
a psychiatric disorder to include bipolar disorder was 
incurred in active service.  38 U.S.C.A. §§ 1111, 1131, 1137, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(b), 3.326 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

While the veteran has been afforded VCAA notice and 
assistance in the course of his appeal, the need for such 
notice and assistance is now obviated by a complete grant of 
the benefit sought, with the grant of service connection for 
a psychiatric disorder to include bipolar disorder.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between service and the disorder which is the 
basis of claim; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim for benefits, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).   Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the veteran's status as a veteran and the 
existence of disability are not in dispute, and this decision 
accepts a causal link between service and the claimed 
disability.  The elements of degree of disability and 
effective date of disability are directly applicable to a 
grant of service connection, but the RO will be responsible 
for addressing these elements, pursuant to effectuating the 
grant of service connection..  

Hence, analysis of VCAA notice and development, including 
pursuant to Dingess/Hartman, is satisfied for purposes of 
this decision.  

Service connection claim

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b) (2005).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Where the veteran is found by examination to be in sound 
condition upon enlistment, the presumption of soundness is 
applicable, except as to defects, infirmities, or disorders 
noted at entrance into service, and clear and unmistakable 
evidence is required to overcome that presumption and 
establish that a condition manifested in service in fact pre-
existed service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 
C.F.R. § 3.304(b) (2005).

The veteran has been afforded VA examinations addressing his 
claimed psychiatric disorder in September 1999, December 
2002, and July 2005.  Records of these examinations, as well 
as VA and private treatment and hospitalization records have 
all been associated with the claims folder.  These include 
records obtained from the Social Security Administration in 
2004.  

The veteran's service medical records contain no indication 
of a psychiatric disorder upon service entrance examination 
in February 1977, and the veteran's March 1978 service 
separation examination report similarly indicates that the 
veteran was psychiatrically normal.  However, a single 
treatment record in December 1977 indicates that the veteran 
was "somewhat depressed due to job setting [...]."  That 
record indicates that the veteran was to return to a mental 
health facility for further care.  However, a National 
Personnel Records Center reply of August 1997 informed, 
"clinical records for mental health condition are not on 
file."  Hence, the Board and any VA examiners can due no 
better than conjecture at what those missing in-service 
mental health treatment records may have stated.  The 
veteran's March 1978 service separation examination report 
does contain a note indicating as follows: "Suicidal 
gesture, counseled by supervisor and is being considered for 
separation for character and behavior disorder after 
evaluation by Mental Health."  The veteran's March 1978 
report of medical history for separation includes a notation 
of an attempted suicide, though it lists the veteran's health 
as "excellent", but provides, word-for-word, the same note 
as is contained in the separation examination report: 
"Suicidal gesture, counseled by supervisor and is being 
considered for separation for character and behavior disorder 
after evaluation by Mental Health."  

The September 1999 VA examiner noted the veteran's reported a 
history of much stress in service, including difficulties 
with a supervisor, with an in-service suicidal gesture as a 
result.  However, the veteran also reported problems prior to 
service that precipitated his purposefully taking a drug 
overdose prior to service.  (It is of note that the pre-
service history was not reported in the records available 
from service.)  The examiner diagnosed a bipolar disorder, 
and opined that this disorder existed prior to service, with 
the condition worsening and a symptom of suicidality 
manifesting both prior to service and in service in response 
to situational stress.

The December 2002 VA examiner noted a history of pre-service 
psychiatric symptoms and behavior difficulties in response to 
childhood and teenage trauma and situational stress.  The 
examiner assessed a type I bipolar disorder, and noted a 
post-service history of inability to retain employment due to 
psychiatric difficulties including inability to tolerate 
stress.  The examiner concluded that the veteran's 
psychiatric disorder was not due to an in-service incident, 
but rather noted opined that bipolar-disorders were life-long 
conditions and the veteran's disorder was already present 
when he was a teenager.  The examiner noted that the veteran 
reportedly had a family history of disability, with a sister 
bipolar and a brother taking anti-depressant medication.   

The December 2002 VA examiner conducted a further examination 
in July 2005.  The examiner reviewed the claims folder, as 
well as the veteran's history of emotional difficulties with 
fluctuating mood prior to service, and history of abuse as a 
child and a suicide attempt by an overdose of sleeping pills 
as a teenager.  The examiner noted the veteran's current 
history of ongoing psychiatric care with little improvement.  
He continued his assessment of a type I bipolar disorder, 
present prior to service with a "chronic clinical 
evolution" of the condition since that time.  He opined that 
there was an "emanation" of the condition in service.  

There is no contemporaneous evidence of any pre-service 
mental health disorders, treatments, or suicide attempts or 
gestures.  All medical opinions addressing pre-service mental 
illness are based on the veteran's self-report.  VA examiners 
have nonetheless relied on this self-report to consistently 
conclude that the veteran had a psychiatric disorder prior to 
service as a lifelong event.  The most recent VA examiner has 
noted that the veteran has a bipolar disorder which is 
generally a life-long condition, and this diagnosis of 
bipolar disorder is supported by other psychiatric 
assessments within the claims folder.  As noted, some VA 
examiners have concluded that manifestations of psychiatric 
disability in service have represented acute exacerbation of 
an ongoing condition.

The evidence on file will not, however, overcome the 
presumption of soundness as currently understood.  It does 
not, by clear and unmistakable evidence show that the 
disorder both pre-existed service and was not aggravated by 
service.  Rather, the contemporaneous evidence (service 
medical records) makes no mention of pre-service pathology 
but rather reflects the first reported clinical symptoms of 
the now diagnosed bipolar disorder.  Hence, manifestation of 
a chronic psychiatric disorder in service is evidence 
supportive of a grant of service connection.  

As the July 2005 VA examiner concluded, there was 
"emanation" of the bipolar disorder in service.  This 
"emanation" appears, given this record, to be the onset of 
active pathology.  It may be medically that the bipolar 
disorder is a lifelong event, but in this case, the first 
clinical manifestation is during service.  As such, legally 
the disorder meets the bases of service connection when doubt 
is resolved in the appellant's favor. 

In the absence of contrary medical opinions establishing a 
subsequent onset to the a psychiatric disorder to include 
bipolar disorder, and in the absence of clear and 
unmistakable evidence establishing that the disorder began 
prior to service, the preponderance of the evidence favors 
granting of the veteran's claim.  38 C.F.R. §§ 3.303, 
3.304(b).  



ORDER

Service connection for a psychiatric disorder to include 
bipolar disorder is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


